Citation Nr: 1013135	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic left ear 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had verified active service from December 2005 
to January 2007 and additional duty with the Florida 
National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for left ear 
hearing loss disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In reviewing the claims file, the Board observes that the 
Veteran served in the Florida Army National Guard until 
approximately 2008.  The Veteran's complete periods of 
active duty, active duty for training, and inactive duty 
with the Florida Army National Guard have not been verified.  
The VA should obtain all relevant military treatment records 
and other documentation which could potentially be helpful 
in resolving the Veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

In his March 2010 Informal Hearing Presentation, the 
accredited representative asserts that the VA audiological 
evaluations examination for compensation purposes are 
inadequate for rating purposes.  He asserts that the Veteran 
should be therefore be afforded an additional evaluation.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given the accredited representative's 
assertion, the Board concludes that an additional evaluation 
would be helpful in resolving the instant appeal.  

1.  Contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the Veteran's complete periods of 
active duty, active duty for training, 
and inactive duty for training with the 
Florida Army National Guard and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's left ear 
hearing loss disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in 
detail.  

The examiner should advance an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any 
identified left ear hearing loss 
disability had its onset during active 
service/active duty; is etiology related 
to the Veteran's inservice noise 
exposure; otherwise originated during 
active service/active duty; or existed 
prior to service entrance and increased 
in severity beyond its natural 
progression during active service/active 
duty.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review 
was conducted.  A complete rationale 
must be provided for all opinions 
advanced.
3.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic left ear hearing loss 
disability.  If the benefit sought on 
appeal remain denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case. 
The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

